Motion for a stay granted to the extent of staying the transfer of the cash and securities constituting the “liquid assets” upon condition that the appellants furnish a surety bond in the amount of $5,000 within 10 days after entry of the order herein and upon the further condition that the appellants procure the record on appeal and appellants’ points to be served and filed on or before October 11, 1965, with notice of argument for the November 1965 Term of this court. Respondent’s points are to be served and filed on or before October 26, 1965. Reply points, if any, are to be served and filed on or before October 29, 1965. Concur — Botein, P. J., Breitel, McNally, Eager and Steuer, JJ.